The judgment below declared the plaintiff-respondent Crawford to be the owner of an undivided interest in land as the lineal descendant of Frank J. Weber, deceased, within the meaning of Sec. 528, R.S. 1939, Mo., R.S.A., sec. 528. The land had been devised to him by the will of his first cousin, Emma Arends Weber, but he predeceased the textatrix. In these circumstances under that statute the devise would go to his "lineal descendants." But he left no natural or blood heirs; respondent was [7] merely his adopted child. The question in the case was whether, as such, she was a "lineal descendant" of Weber within the meaning of the statute. We held not, in view of the fact that she had been adopted on March 16, 1916, when Sec's 1671, 1673, R.S. 1909 were in force, taking the view that these two sections and Sec. 528, considered together did not give her the rights of a blood heir of Frank Weber as against the testatrix.
But within a year after respondent's adoption in 1916 the 1909 statutes were repealed and new ones enacted in lieu thereof, by Laws Mo., 1917, p. 194. Particularly one, which is now Sec. 9614, R.S. 1939, Mo., R.S.A., sec. 9614, contains broader provisions than the former law, saying the adopted child "shall thereafter be deemed and held to be for every purpose, the child of its parent or parents by adoption, as fully as though born to them in lawful wedlock;" and shall be "capable of inheriting from, and as the child of said parents as fully as though born to them in lawful wedlock."
As already stated, it was conceded by the parties at the trial below (and correctly so) that this Sec. 9614 did not govern respondent's rights because she had been adopted before it was enacted; and the principal opinion rules the case on that theory, applying the 1909 law. The opinion was delivered on July 20, 1943. Five days before that, on July 15, a new statute was enacted by the General Assembly (Laws Mo. 1943, p. 353) to be known as Sec, 9616a, reading as follows: *Page 1110 
"Any person adopted by deed of adoption or agreement of adoption in writing prior to 1917 and wherein said instrument was filed for record prior to July 1, 1917, shall hereafter be deemed and held to be for every purpose the child of its parent or parents by adoption as fully as though born to them in lawful wedlock, and such adoption shall have the same force and effect as an adoption under the provisions of this chapter, including all inheritance rights."
Respondent comes within the terms of this Act since she was adopted by written deed of adoption prior to 1917, and the deed was filed for record prior to July 1, 1917. The cause was transferred to the court en banc from Division 2 where the opinion was written, for the sole purpose of permitting respondent's counsel to file a motion to modify or clarify the opinion with respect to the new Act. It will be noticed the section says the adopted person "shall hereafter be deemed and held," etc. The word "hereafter" as thus used refers to the date when the Act takes effect. 19 Words  Phrases (Perm. Ed.), p. 389. It is obvious that the construction of this statute and the respondent's rights under it were not and could not have been a matter for adjudication in the trial court; and since this record is here by appeal we are confined to the issues in that court. We cannot treat the cause as an original proceeding and determine the meaning and effect of the statute.
The motion to modify or clarify is therefore overruled. All concur except Gantt, J., absent.